[knowlesseniorexecutivech001.jpg]
KNOWLES CORPORATION SENIOR EXECUTIVE CHANGE-IN-CONTROL SEVERANCE PLAN (As
Amended and Restated Effective April 27, 2020) Introduction This Knowles
Corporation Senior Executive Change-in-Control Severance Plan (the “Plan”) sets
forth the policy of Knowles Corporation, a Delaware corporation (“Knowles”), and
each of its Subsidiaries (as defined in Article 14) which employs an “Eligible
Executive” (as defined in Article 1) with respect to “Severance Payments” (as
defined in Article 5) payable to an Eligible Executive under the Plan (Knowles
and such Subsidiaries are collectively referred to as the “Company”). This
Senior Executive Change-in-Control Severance Plan constitutes the plan document
and summary plan description for the Plan. The following provisions constitute
an amendment, restatement and continuation of the Plan as of April 27, 2020.
Certain capitalized terms not otherwise defined in the text are defined in
Article 14 of the Plan. Article 1. Who is Eligible for Participation in the Plan
a. Eligible Executives. “Eligible Executives” are those employees of the Company
who meet the following requirements: (i) the Chief Executive Officer and the
Chief Financial Officer of Knowles, Business Unit Presidents of the Company,
Senior Vice Presidents of the Company, and such other Vice Presidents of the
Company who are designated as eligible by the Chief Executive Officer of Knowles
from time to time, (ii) who are (A) employed in the United States, or (B) a
U.S.-based employee temporarily assigned to the non-U.S. payroll of a Subsidiary
on an expatriate assignment, and (iii) on the date of a Change of Control (or,
who at the time of their termination of employment within three (3) months prior
to a Change in Control) remain in such a position. Only Eligible Executives
shall be eligible to receive Severance Payments under the Plan. b. Effect of
Employment Agreement. You shall not be eligible to participate in the Plan if
you are party to a written agreement with the Company that provides for
severance payments to you upon, or following, the termination of your employment
or following a Change in Control. c. Other Plans. If you are eligible to
participate in and receive benefits under this Plan, you shall not be eligible
to participate in and receive any severance benefits under any other severance
plan, policy, practice, or arrangement maintained by the Company for the same
event, including, for the avoidance of doubt, if you become eligible to receive
Severance Payments under this Plan, you shall not be eligible to receive
Severance Payments under the Knowles Corporation Executive Severance Plan (the
“Executive Severance Plan”). Article 2. How Do You Become Eligible for Severance
Payments under the Plan You will be eligible for Severance Payments under the
Plan if you are an Eligible Executive and during the three (3) month period
prior to or within eighteen (18) months following a Change-in-Control (the
“Protected Period”) your employment is terminated as a result of a Termination
Without Cause or as a result of a Good Reason Termination. a. Termination
Without Cause. Your employment is terminated by the Company without “Cause”
(“Termination Without Cause”); or b. Good Reason Termination. You terminate your
employment with the Company for “Good Reason” by giving a notice of termination
for Good Reason under the procedures set forth in this Article 2 (“Good Reason
Termination”); • You may elect to terminate your employment for Good Reason
during the Protected Period by giving written notice (“Good Reason Notice”) to
the Plan Administrator of the events that you believe constitute Good Reason. A
Good Reason Notice must be provided within sixty (60) days after the event(s)
that constitute Good Reason first occurred and within the Protected Period. If
the Company shall fail to cure the events constituting Good Reason as set forth
in the Good Reason Notice within thirty (30) days of the receipt of such Good
Reason Notice, you must give notice of a Good Reason termination within thirty
(30) days after the expiration of the cure period (sixty (60) days after the
event(s) that constitute Good Reason first occurred) and within the Protected
Period. Notwithstanding the foregoing, in the event that your employment
terminates during the portion of the Protected



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech002.jpg]
Period that precedes a Change in Control, you may provide a Good Reason Notice
within sixty (60) days after the date of the Change in Control and no cure
period or notice of termination will apply. • The Plan Administrator may waive
all or part of the thirty (30) day cure period for you to provide the notice of
Good Reason termination by giving written notice to you. Article 3. What Events
Make You Ineligible for Severance Payments under the Plan You will only be
entitled to Severance Payments under the Plan if you satisfy the requirements of
Article 2. You shall not be entitled to receive Severance Payments under this
Plan if any of the following disqualifying events occur: a. Death or Disability.
Your employment terminates due to death or upon your “Disability”. b. Voluntary
Termination. You terminate your employment with the Company or a successor for
any reason, including without limitation retirement, other than for Good Reason
(“Voluntary Termination”). A Voluntary Termination includes, without limitation,
a termination by you (i) after a failure by you to give a timely notice of
termination for Good Reason, or (ii) after the Company timely cures the event(s)
that are claimed to constitute Good Reason. c. Termination for Cause. Your
employment with the Company is terminated for Cause (“Termination for Cause”). •
Your employment may be terminated for Cause by the Company effective upon the
giving of written notice to you of such Termination for Cause, or effective upon
another date as specified in such notice (“Notice of Termination for Cause”). •
If within one (1) year after your employment terminates as the result of Good
Reason Termination or Termination Without Cause, Knowles or its applicable
affiliate determines that your employment could have been Terminated for Cause,
your prior termination shall be recharacterized as a Termination for Cause upon
Knowles or its applicable affiliate giving written notice to you (or to your
estate in the event of your death). You (or your estate) shall have thirty (30)
days to provide a written response to Knowles or its applicable affiliate. To
the extent that the Company does not reverse its determination after receipt of
your response, if any, you (or your estate) shall be obligated promptly to repay
any Severance Payments paid to you under the Plan. Knowles or any of its
affiliates may take appropriate legal action to seek to recover any Severance
Payments from you or your estate. d. Sale. You work for a division, subdivision,
plant, location, or entity which is sold or otherwise transferred to an entity
other than Knowles and its Subsidiaries in a transaction that does not
constitute a Change-in-Control, regardless of whether the new owner offers
continued or comparable employment to you. e. New Employer. You begin working
for another employer (whether regular or temporary and whether full-time or
part- time) in any capacity, including as a consultant or independent
contractor, before your “Date of Termination”. You are required to immediately
notify the Plan Administrator in writing if you begin another job prior to your
Date of Termination. Article 4. What Amounts Other than Severance Payments May
be Payable to You Regardless of whether you are eligible for Severance Payments
under the Plan, you may be entitled to receive benefits (other than severance
payments) for which you are expressly eligible following your Date of
Termination to the extent you are entitled under the terms and conditions of any
other plans, policies, programs and/or arrangements of the Company and any
benefits payable under such plans will be provided in accordance with the terms
of the applicable plan or arrangement and shall not be treated as benefits or
payments provided under the Plan. Without limiting the generality of the
foregoing, any equity or equity-based awards outstanding at the time of your
termination will be subject to the applicable plan under which they were granted
and any applicable award agreement. Article 5. What Severance Payments Are
Payable under the Plan 2



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech003.jpg]
If you are eligible to receive Severance Payments under Article 2 above, and you
have not become ineligible for the receipt of such Severance Payments due to a
disqualifying event as described in Article 3 above or other provisions of the
Plan, you shall be entitled to the following severance payments (the “Severance
Payments”): • A lump sum payment payable sixty (60) days following your Date of
Termination equal to 2.0 multiplied by the sum of (i) your annual base salary on
your Date of Termination (or, if higher, on the date of the Change-in- Control),
and (ii) your target annual incentive bonus for the year in which the Date of
Termination occurs (or, if higher, on the date of the Change-in-Control). For
this purpose, your annual base salary and target annual incentive bonus, as
applicable, shall be determined without regard to a reduction in such amounts
that constitutes a Good Reason event. • A lump sum payment payable sixty (60)
days following your Date of Termination equal to the then cost of the applicable
premium for COBRA health continuation coverage for yourself and covered family
members for twelve (12) months based on the type and level of health coverage,
if any, in effect on your Date of Termination. If you die before receipt of all
Severance Payments to which you are entitled, any payments due to you will be
paid to your estate at the time they would have been payable to you. The
Company’s obligations to make Severance Payments to you are conditioned upon
your timely execution (without revocation) of a separation agreement and a
general release of all claims related to your employment and the termination of
your employment in a form satisfactory to Knowles (the “Separation Agreement and
Release”). The Separation Agreement and Release shall include a confidentiality
covenant, a non-disparagement covenant, a covenant for the protection of
intellectual property, and, if determined appropriate by Knowles, a
non-competition and non-solicitation restriction for twelve (12) months from the
Date of Termination, as more fully set forth in such Separation Agreement and
Release. If you should fail to execute such Separation Agreement and Release
within forty-five (45) days following the Date of Termination or should you
later revoke or violate the Separation Agreement and Release, the Company shall
not have any obligation to make the payments contemplated under this Plan, you
shall have no rights to any such payments and you shall refund any Severance
Payments made to you. Notwithstanding any other provision of this Plan to the
contrary, if you receive severance benefits under the Executive Severance Plan
due to a covered termination during the first three months of the Protected
Period and you become entitled to Severance Benefits under this Plan due to the
occurrence of a Change in Control, any Severance Benefits payable under this
Plan shall be reduced by the amount of the Severance Benefits payable under the
Executive Severance Plan; provided, however that any reduction shall be made in
a manner that does not violate section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). In no event shall any person be entitled to
Severance Benefits under the Plan and any other plan, policy, program or
arrangement, including the Executive Severance Plan, for the same termination
event. Article 6. Claw-Back Provisions In addition to the right of the Company
under Article 3(c) and Article 5 to recover amounts paid to you, in the event
that you shall (i) breach the non-competition, non-disparagement,
non-solicitation, confidentiality, intellectual property or other covenants or
provisions of the Separation Agreement and Release, or (ii) be required by any
claw-back policies of the Company, as in effect from time to time, or by
applicable law, to refund payments received from the Company as the result of a
restatement of the financial statements of Knowles or any of its affiliates or
other events or conduct as may be specified in such policies from time to time
or as may be required by applicable law, you shall be obligated promptly to
refund the Severance Payments made to you. Knowles or any of its affiliates may
take appropriate legal action to seek to recover any Severance Payments from you
or your estate. Article 7. Withholding Taxes Severance Payments are subject to
all applicable federal, state, local and non-U.S. tax withholdings. Article 8.
Section 409A of the Code Notwithstanding any other provision of the Plan, if any
payment, compensation or other benefit provided to you in connection with your
employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and you are a “specified employee” as defined in Code Section
409A(a)(2)(b)(i), no part of such payments shall be paid before the day that is
six (6) months plus one (1) day after 3



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech004.jpg]
your Date of Termination (such date, the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to you during the period
between your Date of Termination and the New Payment Date shall be paid to you
in a lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled in accordance with
the terms of the Plan. If you die during the period between the Date of
Termination and the New Payment Date, the amounts withheld on account of Code
Section 409A shall be paid to your estate within ninety (90) days of your death.
The provisions of the Plan are intended to be exempt from, or to comply with,
the requirements of Code Section 409A, including without limitation, with the
separation pay exemption and short-term deferral exemption of Code Section 409A.
The Plan shall in all respects be administered in accordance with Code Section
409A and shall be interpreted in a manner to conform to the requirements of Code
Section 409A. Notwithstanding anything in the Plan to the contrary,
distributions may only be made under the Plan upon an event and in a manner
permitted by Code Section 409A or an applicable exemption. All payments to be
made upon a termination of employment under the Plan may only be made upon a
“separation from service” or “termination of employment” within the meaning of
Code Section 409A. For purposes of Code Section 409A, the right to a series of
installment payments under the Plan shall be treated as a right to a series of
separate payments. In no event may you, directly or indirectly, designate the
calendar year of a payment. While the payments provided hereunder are intended
to be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event will Knowles of any of its affiliates be
liable for any additional tax, interest, or penalties that may be imposed on any
person as a result of Section 409A of the Code. Article 9. Excess Parachute
Payments In the event that Knowles determines that any payment or distribution
to you by the Company in connection with a Change- in-Control, whether paid or
payable under this Plan or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation, any long-term incentive
plan (including any equity plan) or nonqualified deferred compensation plan (a
“Payment”) would be subject to the excise tax imposed by Code Section 4999 (or
any successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), and you would receive a greater net after-tax
amount (taking into account all applicable taxes payable by you, including any
excise tax under Code Section 4999) by applying the reduction contained in this
Article 9, then the Severance Payments to you under this Plan shall be reduced
(but not below zero) to the maximum amount which may be paid without you
becoming subject to such an excise tax under Code Section 4999 (such reduced
payments to be referred to as the “Payment Cap”). In the event that you are
subject to the Payment Cap, payments to you under this Plan will be reduced in
reverse chronological order such that the last payments to be made to you will
be reduced first until the Payment Cap is reached; provided, however, that any
payments that are not subject to Section 409A of the Code shall be reduced
before any payments that are subject to Section 409A of the Code. The tax and
benefit calculations contemplated by this paragraph shall be performed by
Knowles’s accountants or tax counsel, the fees of which shall be paid by
Knowles, including any fees incurred in connection with the audit of your tax
return or appeal from any assessment. Article 10. Administration of Plan The
“Plan Administrator” shall have the exclusive right, power, and authority, in
its sole and absolute discretion, to administer, apply, and interpret the Plan
and to decide all matters arising in connection with the operation or
administration of the Plan to the extent not retained by Knowles as set forth
herein. Without limiting the generality of the foregoing, the Plan Administrator
shall have the sole and absolute discretionary authority to: • Make
determinations as to whether an employee is, or is not, an Eligible Executive; •
Take all actions and make all decisions with respect to the eligibility for, and
the amount of, Severance Payments payable under the Plan; 4



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech005.jpg]
• Formulate, interpret and apply rules, regulations, and policies necessary to
administer the Plan in accordance with its terms; • Decide questions, including
legal or factual questions, with regard to any matter related to the Plan; •
Conclusively construe and interpret the terms and provisions of the Plan and all
documents which relate to the Plan and decide any and all matters arising
thereunder including the right to remedy possible ambiguities, inconsistencies
or omissions; • Investigate and make such factual or other determinations as
shall be necessary or advisable for the resolution of appeals of adverse
determinations under the Plan; and • Process, and approve or deny, claims for
Severance Payments under the Plan and any appeals. All determinations made by
the Plan Administrator as to any question involving its respective
responsibilities, powers and duties under the Plan shall be final and binding on
all parties, to the maximum extent permitted by law. All determinations by
Knowles referred to in the Plan shall be made by Knowles in its capacity as an
employer and settlor of the Plan. Article 11. Modification or Termination of
Plan Knowles reserves the right, in its sole and absolute discretion, to amend,
modify, or terminate the Plan, in whole or in part, including any or all of the
provisions of the Plan, for any reason, at any time, by action of the
Compensation Committee of Knowles’s Board of Directors (“Compensation
Committee”). This Plan does not give an Eligible Executive any vested right to
Severance Payments. If the Plan is amended or terminated, your rights to receive
Severance Payments may be eliminated. No individual may become entitled to
benefits or other rights under the Plan after the Plan is terminated. In the
event that an amendment to the Plan to be effective on or after a
Change-in-Control, is in the aggregate materially adverse to you (taking into
account any aspects of such amendments that are beneficial to you), or the Plan
is terminated on or after a Change-in-Control, no such amendment or termination
shall be effective before the second anniversary of the Change-in- Control. In
the event that a Change-in-Control occurs within twelve months after the
effective date of an amendment to the Plan that is in the aggregate materially
adverse to you (taking into account any aspects of such amendments that are
beneficial to you), or the Plan is terminated twelve months prior to a
Change-in-Control, such amendment or termination shall not be effective. Article
12. Claims and Appeal Procedures Generally, it is not expected that an Eligible
Executive will need to make a claim for benefits under the Plan. The Plan
Administrator shall make a determination in connection with the termination of
employment of an Eligible Executive as to whether a Severance Payment under the
Plan is payable to such Eligible Executive and the amount thereof, taking into
consideration any determination made by Knowles as to the circumstances
regarding the termination, the potential applicability of a disqualifying event,
or the Plan Administrator’s decision as to whether an employee is an Eligible
Executive under the Plan. The Plan Administrator shall advise any Eligible
Executive it determines is entitled to Severance Payments under the Plan as to
the amount of Severance Payments payable under the Plan. The Plan Administrator
may delegate any or all of its responsibilities under this section. a. Claim
Procedures If, an Eligible Executive believes that he or she is entitled to
payments and benefits under the Plan that are not provided to him or her or who
disagrees with a decision to require him or her to repay an amount under the
Plan the Eligible Executive or his authorized representative (the “Claimant”)
may submit a claim to the Plan Administrator in writing. Within ninety (90) days
after receiving a claim, the Claimant will be notified of the Plan
Administrator’s decision with respect to the Claim. will decide whether or not
to approve the claim. The ninety (90)-day period may be extended by the Plan
Administrator up to an additional ninety (90)-day period if special
circumstances require an extension of time to consider the claim. If the Plan
Administrator extends the ninety (90)-day period, the Claimant will be notified
in writing before the expiration of the initial ninety (90)-day period as to the
length of the extension and the special circumstances that 5



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech006.jpg]
necessitate the extension. A claim will be deemed denied if the Plan
Administrator fails to notify the Participant within 90 days after receipt of
the claim, plus any extension of time for processing the claim not to exceed 90
additional days, as special circumstances require. If the claim is denied, the
Plan Administrator shall set forth in writing (which notice may be electronic)
the reasons for the denial; the relevant provisions of the Plan on which the
decision is made; a description of the Plan’s claim appeal procedures; and, if
additional material or information is necessary to perfect the claim, an
explanation of why such material or information is necessary. The notice will
also include a statement regarding the procedures for the Claimant to file a
request for review of the claim denial as set forth in the “Appeal Procedures”
sub-section below. b. Appeal Procedures If a claim has been denied by the Plan
Administrator and the Claimant wishes further consideration and review of his or
her claim, he or she must file a written appeal of the denial of the claim to
the Plan Administrator no later than sixty (60) days after the receipt of the
written notification of the Plan Administrator’s denial. In connection with his
or her appeal, the Claimant may request the opportunity to review relevant
documents prior to submission of a written statement, submit documents, records
and comments in writing, and receive, upon request and free of charge,
reasonable access to and copies of all documents, records and other information
relevant to the Claimant’s claim under the Plan. The review of the appeal by the
Plan Administrator will take into account all comments, documents, records and
other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
review of the claim. The Plan Administrator will notify the Claimant in writing
(which notice may be electronic) of the Plan Administrator’s decision with
respect to its review of the appeal within sixty (60) days of the receipt of the
request for a review of the claim. Due to special circumstances, the Plan
Administrator may extend the time to reach a decision with respect to the appeal
of the claim denial, in which case the Plan Administrator will notify the
Claimant in writing before the expiration of the initial 60-day period as to the
length of the extension and the special circumstances that necessitate such
extension and render a decision as soon as possible, but not later than one
hundred twenty (120) days following the receipt of the Claimant’s request for
appeal. If the appeal is denied, the Plan Administrator will set forth in
writing (which notice may be electronic) the specific reasons for the denial and
references to the relevant Plan provisions on which the determination of the
denial is based. The notice will also include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim,
and a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA. Any decision on appeal will be final, conclusive and binding upon all
parties. If the appeal is denied, however, the Claimant will be advised of his
or her right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) following a claim
denial on appeal. c. Exhaustion of Remedies under the Plan A Claimant wishing to
seek judicial review of an adverse benefit determination under the Plan, whether
in whole or in part, must file any suit or legal action, including, without
limitation, a civil action under Section 502(a) of ERISA, within one (1) year of
the date the final decision on the adverse benefit determination on review is
issued or should have been issued or lose any rights to bring such an action. If
any such judicial proceeding is undertaken, the evidence presented shall be
strictly limited to the evidence timely presented to the Plan Administrator. A
Claimant may bring an action under ERISA only after he or she has exhausted the
Plan’s claims and appeal procedures. Article 13. Miscellaneous Provisions • The
records of the Company with respect to employment history, compensation,
absences, illnesses, and all other relevant matters shall be conclusive for all
purposes of this Plan. 6



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech007.jpg]
• The respective terms and provisions of the Plan shall be construed, whenever
possible, to be in conformity with the requirements of ERISA, or any subsequent
laws or amendments thereto. To the extent not to conflict with the preceding
sentence, the construction and administration of the Plan shall be in accordance
with the laws of the state of Illinois applicable to contracts made and to be
performed within the state of Illinois (without reference to its conflicts of
law provisions). • Nothing contained in this Plan shall be held or construed to
create any liability upon the Company to retain any employee in its service or
to change the employee-at-will status of any employee. All employees shall
remain subject to the same terms and conditions of employment and discharge or
discipline to the same extent as if the Plan had not been put into effect. An
employee’s failure to qualify for, or receive, a Severance Payment under the
Plan shall not establish any right to (i) continuation or reinstatement, or (ii)
any benefits in lieu of Severance Payments. • The Company has the right to
cancel a proposed termination of employment or reschedule a termination date at
any time before your employment terminates. You will not become eligible for
Severance Payments if your termination date is cancelled or if you voluntarily
terminate employment before the termination date specified or rescheduled by the
Company. • Severance Payments under this Plan are not intended to duplicate such
(i) payments and benefits as may be provided to you under state, local, federal
or non-US plant shut down, mass layoff or similar laws, such as the WARN Act or
(ii) payments in the nature of severance or separation pay, termination
allowances or indemnities, and/or pay or benefits in lieu of notice, pay and/or
benefits for service during any notice period, or any similar type of payment or
benefit under any non-US plan, program or policy, under any non-US contract or
agreement or between a union, works council or other collective bargaining
entity or employee representative and Knowles or any of its affiliates, or under
applicable non-US laws or regulations. Should payments or benefits under such
laws or other arrangements become payable to you, payments under this Plan will
be offset or reduced (but not below zero) by all payments and benefits to which
you are entitled under such other laws or arrangements, or alternatively,
Severance Payments previously paid under this Plan will be treated as having
been paid to satisfy such other benefit obligations to the extent permitted by
applicable law. In either case, the Plan Administrator, in its sole discretion,
will determine how to apply this provision and may override other provisions in
this Plan in doing so. • At all times, payments under the Plan shall be made
from the general assets of the Company. • Should any provisions of the Plan be
deemed or held to be unlawful or invalid for any reason, the balance of the Plan
shall remain in effect, unless it is amended or terminated as provided in the
Plan. • Except as required by law, the Severance Payments will not be subject to
alienation, transfer, assignment, garnishment, execution or levy of any kind,
and any attempt to cause such payments to be so subjected will not be
recognized. • If any overpayment is made under the Plan for any reason, the Plan
Administrator will have the right to recover the overpayment. • Knowles shall
cause this Plan to be assumed by a successor of Knowles, whether such succession
occurs by merger, asset sale or otherwise. • Any notice or other written
communication required or permitted pursuant to the terms of the Plan shall have
been duly given (i) immediately when delivered by hand, (ii) three days after
being mailed by United States Mail, first class, postage prepaid (or such local
equivalent thereof), addressed to the intended recipient at his, her or its last
known address, (iii) on the next business day after deposit with a courier or
overnight delivery service post paid for next-day delivery and addressed in
accordance with the last known address, or (iv) immediately upon delivery by
facsimile or email to the telephone number or email address provided by a party
for the receipt of notice. Article 14. Definitions 7



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech008.jpg]
Beneficial Owner Shall have the meaning set forth in Rule 13d-3 under the
“Securities Exchange Act of 1934” (“Exchange Act”), except that a “Person” shall
not be deemed to be the “Beneficial Owner” of any securities which are properly
reported on a Form 13-F. Cause • You have engaged in conduct that constitutes
willful misconduct, dishonesty, or gross negligence in the performance of your
duties; you breach your fiduciary duties to your employer; or your willful
failure to carry out the lawful directions of the person(s) to whom you report;
• You have engaged in conduct which is demonstrably and materially injurious to
your employer, or that materially harms the reputation, good will, or business
of your employer; • You have engaged in conduct which is reported in the general
or trade press or otherwise achieves general notoriety and which is scandalous,
immoral or illegal; • You have been convicted of, or entered a plea of guilty or
nolo contendere (or similar plea) to, a crime that constitutes a felony, or a
crime that constitutes a misdemeanor involving moral turpitude, dishonesty or
fraud; • You have been found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or any cease and desist order
applicable to you is entered (regardless of whether or not you admit or deny
liability); • You have used or disclosed, without authorization, confidential or
proprietary information of Knowles or its Subsidiaries; you have breached any
written agreement with the Company not to disclose any information pertaining to
Knowles or its Subsidiaries or their customers, suppliers and businesses; or you
have breached any agreement relating to non-solicitation, non-competition, or
the ownership or protection of the intellectual property of Knowles or its
Subsidiaries; or • You have breached any of the Company’s policies applicable to
you, whether currently in effect or adopted after the Effective Date of the
Plan. Change-in- A Change-in-Control shall be deemed to have taken place upon
the occurrence of any of the Control following events: (i) any Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of Knowles
(not including in the securities beneficially owned by such Person, any
securities acquired directly from Knowles or its affiliates) representing 20% or
more of either the then outstanding shares of common stock of Knowles or the
combined voting power of Knowles’s then outstanding securities, excluding any
Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (A) of sub-paragraph (iii) below. For purposes of this
definition, the term “affiliate” shall mean any entity that directly or
indirectly controls, is controlled by, or is under common control with Knowles;
or (ii) the following individuals cease for any reason to constitute a majority
of the members of Knowles’s Board of Directors then serving: individuals who, on
the Effective Date of the Plan, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Knowles) whose
appointment or election by the Board or nomination for election by Knowles’s
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or (iii) there is consummated a merger or consolidation
of Knowles or any direct or indirect subsidiary of Knowles with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of Knowles outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting 8



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech009.jpg]
power of the voting securities of Knowles or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (B) a
merger or consolidation effected to implement a recapitalization of Knowles (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of Knowles (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from Knowles or its affiliates) representing 20% or more of either the then
outstanding shares of common stock of Knowles or the combined voting power of
Knowles’s then outstanding securities; or (iv) the stockholders of Knowles
approve a plan of complete liquidation or dissolution of Knowles or an agreement
is entered into for the sale or disposition by Knowles of all or substantially
all of Knowles’s assets, other than a sale or disposition by Knowles of all or
substantially all of Knowles’s assets to an entity, at least 50% of the combined
voting power of the voting securities of which are owned by stockholders of
Knowles in substantially the same proportions as their ownership of Knowles
immediately prior to such transaction or series of transactions. Date of
Termination The date on which you incur a termination of employment or such
other date on which you incur a “separation from service” determined under the
provisions set forth in Section 1.409A-1(h) of the Treasury Regulations or any
successor provisions. Pursuant to such provisions, you will be treated as no
longer performing services for the Company when the level of services you
perform for the Company decreases to a level equal to 20% or less of the average
level of services performed by you during the immediately preceding thirty-six
(36) months. Disability Disability shall be defined as set forth under the
Company-sponsored Long-Term Disability Benefits Plan that covers you, as such
plan shall be in effect from time to time. Any dispute concerning whether you
are deemed to have suffered a Disability for purposes of the Plan shall be
resolved in accordance with the dispute resolution procedures set forth in the
Company- sponsored Long-Term Disability Benefits Plan in which you participate.
Good Reason The occurrence of any of the following events without your written
consent: • A material reduction in (i) the rate of your annual base salary
(other than a salary reduction not to exceed 10% that applies to all other
similarly-situated Eligible Executives in the Plan), (ii) the target level of
your annual bonus, or (iii) the grant value to you of your long-term incentive
awards; • Any material and adverse change in your title; • Any material and
adverse reduction in your authorities, responsibilities, or reporting
relationships; or • The relocation of your principal place of employment to a
location more than fifty (50) miles from your principal place of employment
(unless such relocation does not increase your commute by more than twenty (20)
miles), except for required travel on the Company’s business. Plan Administrator
With respect to Severance Payments payable to the Chief Executive Officer, the
Chief Financial Officer, or the Senior Vice President – Human Resources, the
Compensation Committee. With respect to all other matters under the Plan, the
Senior Vice President- Human Resources of Knowles or successor position. Person
Shall have the meaning given in Section 3(a)(9) of the Exchange Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) Knowles or any of its affiliates, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Knowles or any of its
affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) a corporation owned, directly or indirectly,
by the stockholders of Knowles in substantially the same proportions as their
ownership of stock of Knowles. 9



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech010.jpg]
Subsidiary An entity in which Knowles owns, directly or indirectly, at least 50%
of the equity or voting interests Article 15. Effective Date of Plan The Plan,
as set forth herein, is effective as of April 27, 2020. SUMMARY OF ERISA RIGHTS
Your Rights Under ERISA The Department of Labor has issued regulations that
require the Plan Administrator to provide you with a statement of your rights
under ERISA with respect to this Plan. The following statement was designated by
the Department of Labor to satisfy this requirement and is presented
accordingly. As a participant in the Plan, you are entitled to certain rights
and protections under ERISA. ERISA provides that all Plan participants are
entitled to: Receive Information About Your Plan and Benefits 1. Examine,
without charge, all Plan documents and copies of all documents filed by Knowles
with the Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration. This includes annual reports and Plan
descriptions. All such documents are available for review from the Knowles Human
Resources Department. 2. Obtain, upon written request to the Plan Administrator,
copies of documents governing the operation of the Plan, including copies of the
latest annual report (Form 5500 Series) and any updated summary plan
description. The Plan Administrator may charge you a reasonable fee for the
copies. 3. Receive a summary of the Plan’s annual financial report. Once each
year, the Plan Administrator will send you a Summary Annual Report of the Plan’s
financial activities at no charge. Prudent Action by Fiduciaries In addition to
creating rights for Plan participants, ERISA imposes duties upon the people who
are responsible for the operation of the Plan. The people who operate your Plan,
called fiduciaries of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants. No one, including your employer or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a benefit under the Plan or exercising your rights
under ERISA. Enforcing Your Rights If your claim for Severance Payments is
denied or ignored in whole or in part, you have a right to receive a written
explanation of the reason for the denial, to obtain copies of documents related
to the decision without charge, and to appeal any denial, all within certain
time schedules. You have the right to have your claim reviewed and reconsidered
as explained in the “Claims and Appeal Procedures” section. Under ERISA, there
are steps you can take to enforce the above rights. For instance, if you request
materials from the Plan and do not receive them within thirty (30) days, you may
file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for Severance
Payments which is denied or ignored, in whole or in part, you may file suit in a
state or federal court after you have exhausted the Plan’s claims and appeal
procedures as described in the section “Claims and Appeal Procedures” 10



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech011.jpg]
hereof. If it should happen that Plan fiduciaries misuse the Plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous. Assistance with Your Questions If you have any
questions about the Plan, you should contact the Plan Administrator through the
Knowles Human Resources Department. They will be glad to help you. If you have
any questions about this statement or about your rights under ERISA, or if you
need assistance in obtaining documents from the Plan Administrator, you should
contact the nearest Area Office of the Employee Benefits Security
Administration, Department of Labor, listed in your telephone directory, or you
may contact: The Division of Technical Assistance and Inquiries Employee
Benefits Security Administration, U.S. Department of Labor 200 Constitution
Avenue, N.W. Washington, DC 20210 You may also obtain certain publications about
your rights and responsibilities under ERISA by calling the publications hotline
of the Employee Benefits Security Administration at 1-866-444-3272.
Administrative Facts Plan Name Knowles Corporation Senior Executive
Change-in-Control Severance Plan Plan Sponsor Knowles Corporation 1151 Maplewood
Drive Itasca, Illinois 60143 630-250-5100 Type of Plan The Plan is a welfare
benefit plan that provides severance benefits Source of Contributions to Plan
Employer payments from general corporate assets Plan Year The Plan Year is
January 1 through December 31 Employer Identification Number 90-1002689 Plan
Number 511 Plan Administrator Knowles Corporation 1151 Maplewood Drive Itasca,
Illinois 60143 630-250-5100 Agent for Receiving Service of Legal Process General
Counsel Knowles Corporation 1151 Maplewood Drive Itasca, Illinois 60143
630-250-5100 Legal Process can also be served on the Plan Administrator 11



--------------------------------------------------------------------------------



 
[knowlesseniorexecutivech012.jpg]
Contact Information If you have questions about this Plan, please contact
Knowles Human Resources at the coordinates below and they will provide you with
this information. Knowles Human Resources Phone: 630-238-5100 Fax: 630-773-3744
12



--------------------------------------------------------------------------------



 